EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made as of the 17th day of October,
2008 between Anika Therapeutics, Inc., a Massachusetts corporation (the
“Company”), and Kevin Quinlan (the “Executive”).
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.           Employment.  Subject to the provisions of Section 4, the term of
this Agreement shall commence on October 17, 2008 and shall remain in effect
indefinitely unless terminated pursuant to Section 4.   The term of this
Agreement may be referred to herein as the “Term.”
 
2.           Position and Duties.  During the Term, the Executive shall serve as
the Chief Financial Officer of the Company, and shall have responsibility for
overseeing the entire financial function of the Company, including overseeing
financial plans and policies, overseeing accounting practices, overseeing
internal controls and procedures, ensuring compliance with all provisions of the
Sarbanes-Oxley Act of 2002, and directing the Controller and accounting
functions, treasury, public relations, investor relations, and shall have such
other powers and duties as may from time to time be prescribed by the Board of
Directors of the Company (the “Board”), the  Chief Executive Officer of the
Company (the “CEO”) or other authorized executives, provided that such duties
are consistent with the Executive’s position or other positions that he may hold
from time to time.  The Executive shall devote his full working time and efforts
to the business and affairs of the Company.  Notwithstanding the foregoing, the
executive may engage in religious, charitable or other community activities as
long as such services and activities are disclosed to the CEO and do not
materially interfere with the Executive’s performance of his duties to the
Company as provided in this Agreement.
 
3.           Compensation and Related Matters.
 
(a)           Base Salary.  The Executive’s initial annual base salary shall be
$261,888.  The Executive’s base salary shall be reviewed annually by the Board
or the Compensation Committee of the Board (the “Compensation Committee”).  The
base salary in effect at any given time is referred to herein as “Base
Salary.”  The Base Salary shall be payable in substantially equal bi-weekly
installments.
 
(b)           Incentive Compensation.  The Executive shall be eligible to
receive cash incentive compensation as approved by the Board or the Compensation
Committee from time to time in its sole discretion.  The Executive’s target
annual bonus shall initially be 30% percent of his Base Salary, subject to
adjustment in the sole discretion of the Compensation Committee or the Board.
 

--------------------------------------------------------------------------------


 
(c)           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in performing services
hereunder during the Term, in accordance with the policies and procedures then
in effect and established by the Company for its senior executive officers.
 
(d)           Other Benefits.  During the Term, the Executive shall be entitled
to continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide the Executive with benefits at least substantially
equivalent to those provided under such Employee Benefit Plans.  As used herein,
the term “Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company.  During the Term, the Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement.   Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 3(d) in respect of any calendar year
during which the Executive is employed by the Company for less than the whole of
such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.  Should any such payments or benefits
accrue on a fiscal (rather than calendar) year, then the proration in the
preceding sentence shall be on the basis of a fiscal year rather than calendar
year.
 
(e)           Vacations.  The Executive shall be entitled to 20 paid vacation
days in each calendar year, which shall be accrued ratably during the calendar
year.  The Executive shall also be entitled to all paid holidays given by the
Company to its executives.
 
4.           Termination.  The Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:
 
(a)           Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
(b)           Disability.  The Company may terminate the Executive’s employment
if he is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.  If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician selected by the Company to whom the Executive or the Executive’s
guardian has no reasonable objection as to whether the Executive is so disabled
or how long such disability is expected to continue, and such certification
shall for the purposes of this Agreement be conclusive of the issue.  The
Executive shall cooperate with any reasonable request of the physician in
connection with such certification.  If such question shall arise and the
Executive shall fail to submit such certification, the Company’s determination
of such issue shall be binding on the Executive.  Nothing in this Section 4(b)
shall be construed to waive the Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.
 
2

--------------------------------------------------------------------------------


 
(c)           Termination by Company for Cause.  At any time during the Term,
the Company may terminate the Executive’s employment hereunder for Cause if at a
meeting of the Board called and held for such purpose, a majority of the Board,
exclusive of the Executive, determines in good faith that the Executive is
guilty of conduct that constitutes “Cause” as defined herein.  For purposes of
this Agreement, “Cause” shall mean:  (i) conduct by the Executive constituting a
material act of willful misconduct in connection with the performance of his
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Executive that
would reasonably be expected to result in material injury to the Company or any
of its subsidiaries and affiliates if he were retained in his position; (iii)
continued, willful and deliberate non-performance by the Executive of his duties
hereunder (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) which has continued for more than 30 days following
written notice of such non-performance from the CEO or the Board; (iv) a breach
by the Executive of any of the provisions contained in Section 8 of this
Agreement; (v) a violation by the Executive of the Company’s employment policies
which has continued following written notice of such violation from the CEO or
the Board, or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.  For
purposes of clauses (i), (iii) or (vi) hereof, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive without reasonable belief that the Executive’s act or failure
to act, was in the best interest of the Company and its subsidiaries and
affiliates.
 
(d)           Termination Without Cause.  At any time during the Term, the
Company may terminate the Executive’s employment hereunder without Cause.  Any
termination by the Company of the Executive’s employment under this Agreement
which does not constitute a termination for Cause under Section 4(c) and does
not result from the death or disability of the Executive under Section 4(a) or
(b) shall be deemed a termination without Cause.
 
(e)           Termination by the Executive.  At any time during the Term, the
Executive may terminate his employment hereunder for any reason, including but
not limited to Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events:  (i) a
material diminution in the Executive’s responsibilities, authority or duties;
(ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location at which the
Executive provides services to the Company; or (iv) the material breach of this
Agreement by the Company.  “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing of the occurrence
of the Good Reason condition within 60 days of the occurrence of such condition;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within 60 days after the end of the Cure Period.  If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
 
3

--------------------------------------------------------------------------------


 
(f)           Notice of Termination.  Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
 
(g)           Date of Termination.  “Date of Termination” shall mean:  (i) if
the Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), 30 days after the date on which a
Notice of Termination is given; (iv) if the Executive’s employment is terminated
by the Executive under Section 4(e) without Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.
 
5.           Compensation Upon Termination.
 
(a)           Termination Generally.  If the Executive’s employment with the
Company is terminated for any reason during the Term, the Company shall pay or
provide to the Executive (or to his authorized representative or estate) any
earned but unpaid base salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits the Executive may have under any employee benefit plan of the Company
(the “Accrued Benefit”) within 30 days of the Executive’s Date of Termination.
 
(b)           Termination by the Company Without Cause or by the Executive with
Good Reason.  If the Executive’s employment is terminated by the Company without
Cause as provided in Section 4(d), or the Executive terminates his employment
for Good Reason as provided in Section 4(e), then the Company shall, through the
Date of Termination, pay the Executive his Accrued Benefit.  If the Executive
signs a general release of claims in a form and manner satisfactory to the
Company (the “Release”) within 45 days of the receipt of the Release and does
not revoke such Release during the seven day revocation period,
 
4

--------------------------------------------------------------------------------


 
(i)           the Company shall pay the Executive an amount equal to the
Executive’s Base Salary for the current fiscal year (the “Severance
Amount”).  The Severance Amount shall be paid out in substantially equal
installments in accordance with the Company’s payroll practice over 12 months,
beginning on the first payroll date after the Date of Termination or expiration
of the seven-day revocation period for the Release, if later.  Solely for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), each installment payment is considered a separate
payment.  Notwithstanding the foregoing, if the Executive breaches any of the
provisions contained in Section 8 of this Agreement, all payments of the
Severance Amount shall immediately cease; and
 
(ii)           subject to the Executive’s copayment of premium amounts at the
active employees’ rate, the Executive may continue to participate in the
Company’s group health, dental and vision program for 12 months; provided,
however, that the continuation of health benefits under this Section shall
reduce and count against the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).
 
6.           Change in Control Payment.  The provisions of this Section 6 set
forth certain terms of an agreement reached between the Executive and the
Company regarding the Executive’s rights and obligations upon the occurrence of
a Change in Control of the Company, as defined herein.  These provisions are
intended to assure and encourage in advance the Executive’s continued attention
and dedication to his assigned duties and his objectivity during the pendency
and after the occurrence of any such event.  These provisions shall apply in
lieu of, and expressly supersede, the provisions of Section 5(b) regarding
severance pay and benefits upon a termination of employment, if such termination
of employment occurs within 3 months prior to or 12 months after the occurrence
of the first event constituting a Change in Control, provided that such first
event occurs during the Term.  These provisions shall terminate and be of no
further force or effect beginning 12 months after the occurrence of a Change in
Control, in which case the provisions of Section 5(b) shall once again become
applicable.
 
(a)           Change in Control.  (i) If within 3 months prior to or 12 months
after a Change in Control, the Executive’s employment is terminated by the
Company without Cause as provided in Section 4(d) or the Executive terminates
his employment for Good Reason as provided in Section 4(e), then
 
(A)           Subject to the signing of the Release by the Executive within 45
days of the receipt of the Release and not revoking the Release during the seven
day revocation period, the Company shall pay the Executive a lump sum in cash in
an amount equal to 1½ times the sum of (A) the Executive’s current Base Salary
(or the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) plus (B) the Executive’s target annual bonus for the current
fiscal year (or if higher, the target annual bonus for the fiscal year
immediately prior to the Change in Control) on the first payroll date following
the Date of Termination or the expiration of the seven-day revocation period for
the Release, if later; and
 
5

--------------------------------------------------------------------------------


 
(B)           Subject to the Executive’s copayment of premium amounts at the
active employees’ rate, the Executive may continue to participate in the
Company’s group health, dental and vision program for 18 months; provided,
however, that the continuation of health benefits under this Section shall
reduce and count against the Executive’s rights under COBRA.
 
(ii)           Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, upon the occurrence of a Change in
Control, all stock options and other stock-based awards held by the Executive
shall immediately accelerate and become fully exercisable or nonforfeitable as
of the effective date of such Change in Control.
 
(iii)           Notwithstanding anything to the contrary in this Agreement, it
is expressly understood by the parties hereto that so long as the Executive
retains primary management responsibilities for the business conducted by the
Company immediately prior to a Change in Control, “Good Reason” shall not exist
under Section 4(e)(i).
 
(b)           Gross-Up Payment.
 
(i)           Anything in this Agreement to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, the following provisions shall apply:
 
(A)           If the Severance Payments, reduced by the sum of (1) the Excise
Tax (as defined below) and (2) the total of the Federal, state, and local income
and employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, the Executive shall be entitled
to the full benefits payable under this Agreement.
 
(B)           If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes on the amount of the Severance Payments which are in excess of the
Threshold Amount, then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Severance Payments shall not exceed the Threshold Amount.  In such event, the
Severance Payments shall be reduced in the following order: (1) cash payments
subject to Section 409A of the Code; (2) cash payments not subject to Section
409A of the Code; (3) equity-related payments or acceleration; and (4) non-cash
forms of benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.
 
6

--------------------------------------------------------------------------------


 
(ii)           For the purposes of this Section 6(b), “Threshold Amount” shall
mean three times the Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by the Executive with
respect to such excise tax.
 
(iii)           The determination as to which of the alternative provisions of
Section 6(b)(i) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  For purposes of determining which of the alternative provisions of
Section 6(b)(i) shall apply, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.
 
(c)           Definitions.  For purposes of this Section 6, the following terms
shall have the following meanings:
 
“Change in Control” shall mean any of the following:
 
(i)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 50 percent of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
 
7

--------------------------------------------------------------------------------


 
(ii)           the date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or
 
(iii)           the consummation of (A) any consolidation or merger of the
Company where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or (B)
any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to more than 50 percent of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than 50 percent of
the combined voting power of all of the then outstanding Voting Securities, then
a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).
 
7.           Section 409A.
 
(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original
schedule.  Any such delayed cash payment shall earn interest at an annual rate
equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of separation from service
occurs, from such date of separation from service until the payment.
 
(b)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
8

--------------------------------------------------------------------------------


 
(c)           The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).
 
(d)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
 
8.           Confidential Information, Noncompetition and Cooperation.
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means information belonging to the Company which is
of value to the Company in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Company.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Company.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Company, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Company has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b).
 
(b)           Confidentiality.  The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information.  At
all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company.
 
(c)           Assignment of Inventions.  The Executive understands that
the Company is now and may hereafter be subject to non-disclosure or
confidentiality agreements with third persons which require the Company to
protect or refrain from use of Confidential Information.  The Executive agrees
to be bound by the terms of such agreements in the event the Executive has
access to such Confidential Information. 
 
9

--------------------------------------------------------------------------------


 
(d)           Developments.
 
(i)           The Executive will make full and prompt disclosure to the Company
of all inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship (collectively “Developments”), whether or not
patentable or copyrightable, that are created, made, conceived or reduced to
practice by him (alone or jointly with others) or under his direction during the
period of his employment.  The Executive acknowledges that all work performed by
him is on a “work for hire” basis, and the Executive does hereby assign and
transfer and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all his
right, title and interest in all Developments that (a) relate to the business of
the Company or any customer of or supplier to the Company or any of the products
or services being researched, developed, manufactured or sold by the Company or
which may be used with such products or services; or (b) result from tasks
assigned to him by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”).
 
(ii)           To preclude any possible uncertainty, the Executive has set forth
on Exhibit A attached hereto a complete list of Developments that he has, alone
or jointly with others, conceived, developed or reduced to practice prior to the
commencement of his employment with the Company that he considers to be his
property or the property of third parties and that he wishes to have excluded
from the scope of this Agreement (“Prior Inventions”).  If disclosure of any
such Prior Invention would cause him to violate any prior confidentiality
agreement, he understands that he is not to list such Prior Inventions in
Exhibit A but is only to disclose a cursory name for each such invention, a
listing of the party(ies) to whom it belongs and the fact that full disclosure
as to such inventions has not been made for that reason.  The Executive has also
listed on Exhibit A all patents and patent applications in which he is named as
an inventor, other than those which have been assigned to the Company (“Other
Patent Rights”).  If no such disclosure is attached, the Executive represents
that there are no Prior Inventions or Other Patent Rights.  If, in the course of
his employment with the Company, he incorporates a Prior Invention into a
Company product, process or machine or other work done for the Company, the
Executive hereby grants to the Company a nonexclusive, royalty-free, paid-up,
irrevocable, worldwide license (with the full right to sublicense) to make, have
made, modify, use, sell, offer for sale and import such Prior
Invention.  Notwithstanding the foregoing, the Executive will not incorporate,
or permit to be incorporated, Prior Inventions in any Company-Related
Development without the Company’s prior written consent.
 
(iii)           This Agreement does not obligate the Executive to assign to the
Company any Development which, in the sole judgment of the Company, reasonably
exercised, is developed entirely on the Executive’s own time and does not relate
to the business efforts or research and development efforts in which, during the
period of his employment, the Company actually is engaged or reasonably would be
engaged, and does not result from the use of premises or equipment owned or
leased by the Company.  However, the Executive will also promptly disclose to
the Company any such Developments for the purpose of determining whether they
qualify for such exclusion.  The Executive understands that to the extent this
Agreement is required to be construed in accordance with the laws of any state
which precludes a requirement in an employee agreement to assign certain classes
of inventions made by an employee, this paragraph  will be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes.  The Executive also hereby waives all claims to any moral
rights or other special rights which the Executive may have or accrue in any
Company-Related  Developments.
 
10

--------------------------------------------------------------------------------


 
(e)           Enforcement of Intellectual Property Rights.  The Executive will
cooperate fully with the Company, both during and after his employment with the
Company, with respect to the procurement, maintenance and enforcement of
Intellectual Property Rights in Company-Related Developments.  The Executive
will sign, both during and after the term of this Agreement,  all papers,
including without limitation copyright applications, patent applications,
declarations, oaths, assignments of priority rights, and powers of attorney,
which the Company may deem necessary or desirable in order to protect its rights
and interests in any Company-Related Development.  If the Company is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
the Executive hereby irrevocably designates and appoints each officer of the
Company as his agent and attorney-in-fact to execute any such papers on his
behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Company-Related
Development.
 
(f)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company.  The Executive will return to the
Company all such materials and property as and when requested by the
Company.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.
 
(g)           Noncompetition and Nonsolicitation.  During the Term and for 12
months thereafter, the Executive (i) will not, directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
directly or indirectly calling upon, soliciting or encouraging any customer,
potential customer or supplier to terminate or otherwise modify adversely its
business relationship with the Company.  The Executive understands that the
restrictions set forth in this Section 8(g) are intended to protect the
Company’s interest in its Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the world which develops, manufactures or markets any products, or
performs any services that are competitive with or similar to the products or
services of the Company or the products and services that the Company has under
development or that are the subject of active planning at any time during the
employment of the Executive.  Notwithstanding the foregoing, the Executive may
own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business.
 
11

--------------------------------------------------------------------------------


 
(h)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party.  In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
 
(i)           Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company which relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 8(i).
 
(j)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.
 
12

--------------------------------------------------------------------------------


 
9.           Arbitration of Disputes.  Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Boston, Massachusetts in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators.  In the event that
any person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 9 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 9 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 9.
 
10.           Consent to Jurisdiction.  To the extent that any court action is
permitted consistent with or to enforce Section 9 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
11.           Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements including, but not limited to that certain Employment Letter
dated June 28, 2005 (the “Employment Letter”) by and between the Company and the
Executive, that certain amendment to the Employment Letter dated June 20, 2005
and that certain Change in Control, Bonus and Severance Agreement dated as of
July 11, 2005 by and between the Company and the Executive, between the parties
concerning such subject matter.
 
12.           Withholding.  All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.
 
13.           Successor to the Executive.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees and legatees.  In the
event of the Executive’s death after his termination of employment but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
 
13

--------------------------------------------------------------------------------


 
14.           Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
 
15.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
 
16.           Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.
 
17.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.
 
18.           Governing Law.  This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles of
such Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.
 
19.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
20.           Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place.  Failure of
the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.
 
21.           Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 

 
ANIKA THERAPEUTICS, INC.
             
By:
   
Its:
                           
EXECUTIVE
               
Kevin Quinlan

 
15

--------------------------------------------------------------------------------


 
Exhibit A


To:           Anika Therapeutics, Inc.
 
From:       ____________________
 
Date:        ____________________
 
SUBJECT:                                Prior Inventions
 
The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:
 

 
o
No inventions or improvements
       
o
See below:
   
_______________________________________________________________
   
_______________________________________________________________
   
_______________________________________________________________
       
o
Additional sheets attached

 
The following is a list of all patents and patent applications in which I have
been named as an inventor:
 

 
o
None
       
o
See below:
   
_______________________________________________________________
   
_______________________________________________________________
   
_______________________________________________________________
 